•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-08-00283-CV
 
IN THE INTEREST OF C.P.M., a Child,

From the 408th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-01239
Honorable Richard Garcia, Judge Presiding


PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed:   August 13, 2008

DISMISSED
            On July 17, 2008, we issued a show cause order instructing appellant to respond by either
paying the filing fee of $175.00 to the clerk of this court, or providing written proof that appellant
is entitled to appeal without paying the filing fee, on or before July 31, 2008.  See Tex. R. App. P. 5. 
Appellant has failed to respond to the court’ s order.  Therefore, we dismiss the appeal.  See Tex.
R. App. P. 42.3(c).  Costs of appeal are taxed against appellant.
PER CURIAM